Dear Sirs:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for an opinion as to whether the funds provided under LSA-R.S. 13:352(C) may be used by the court to purchase group term life insurance for the court's employees, including judges.
La.R.S. 13:352(C), in part, provides the following:
  From the fees collected by each clerk, he shall pay the premiums on the fidelity bonds required under R.S. 13:351. The balance shall be retained and may be expended for the purchase of stationery, books, furniture, equipment, to defray the expense of employment benefits for court employees, including judges, and for other expenses in the operation of the court and the clerk's office, as directed by the court.
This office has previously interpreted that statute to allow broad discretion to the court in the expenditure of these funds for the purpose of purchasing dental insurance for court employees, including judges, as well as for the purposes of purchasing uniform shirts for court personnel and buying into the Louisiana State Employees' Retirement System on behalf of an employee of the court. Atty. Gen. Op. Nos. 96-68, 01-164, and 77-644. In our opinion, this broad discretion similarly applies to the purchase of group term life insurance. *Page 2 
Thus, assuming the premiums are paid in full on the fidelity bonds as mandated by La.R.S. 13:352 and 13:351, the remaining balance may be used by the court to purchase group term life insurance for the court's employees, including judges. However, the purchase is subject to the restrictions and requirements of La.R.S. 42:821.
La.R.S. 42:821 specifically authorizes the judicial branches to either procure private contracts of group life insurance or to adopt, administer, or operate or contract for a self-funded program. Furthermore, if state funds are used to pay premiums, the private contract or self-funded program must be approved by the Office of Group Benefits (OGB) under La.R.S. 42:821 (A)(1)(b). Also, under La.R.S. 42:821
(A)(1)(c)(2), the approval of OGB is required in order for the court to contribute to the premiums of its employees.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  BY:__________________________
  BENJAMIN A. HUXEN II
  Assistant Attorney General
  JDC/BAH ll:crt